Order filed July 26, 2022




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-22-00462-CV
                                    ____________

                         JOHNNIE R SANDLES, Appellant

                                          V.

FIDELITY NATIONAL FINANCIAL, INC. D/B/A/ FIDELITY NATIONAL
                TITLE INSURANCE CO., Appellee


                       On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2021-26219

                                     ORDER

      Appellant’s brief was due July 21, 2022. No brief or motion for extension of
time has been filed.

      Accordingly, we order appellant to file a brief with this court within thirty
(30) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.